

                     
                                                      Exhibit 10.1

 
 
EXECUTION  VERSION






AMENDMENT NO. 1 TO
 
CREDIT AGREEMENT
 
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of August
5, 2013 (the “Amendment Effective Date”), is made and entered into by PGT, Inc.,
a Delaware corporation (the “Parent Borrower” and collectively with any
Additional Borrowers, the “Borrowers”), the Lenders party hereto, and SunTrust
Bank, as Administrative Agent and Collateral Agent for the Lenders (the
“Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Parent Borrower, the Lenders, the Agent and the other parties named
therein are parties to that certain Credit Agreement, dated as of May 28, 2013
(as amended, restated supplemented or otherwise modified from time to time in
accordance with its provisions, the “Credit Agreement”);
 
WHEREAS, the parties hereto desire to amend the Credit Agreement on the terms
and subject to the conditions set forth herein; and
 
WHEREAS, pursuant to Section 11.12 of the Credit Agreement, the amendments
requested by the Parent Borrower must be contained in a written agreement signed
by the Parent Borrower and the Required Lenders or by the Administrative Agent
acting at the written direction of the Required Lender.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION ONE. Definitions.  Capitalized terms used and not defined in this
Amendment shall have the respective meanings given them in the Credit Agreement.
 
SECTION TWO. Amendments.  The Credit Agreement is, effective as of the Amendment
Effective Date, hereby amended as follows:
 
(a) Section 7.11 of the Credit Agreement is amended by adding the following
paragraph (c):
 
“(c)           Notwithstanding the foregoing Section 7.11(a), for the fiscal
years ending December 28, 2013 and January 3, 2015, the Parent Borrower and any
of its Restricted Subsidiaries and Unrestricted Subsidiaries shall be permitted
to make Capital Expenditures in an amount up to but not exceeding $14,000,000 in
connection with the expansion and operation of its glass processing business and
activities (the “Specified Capital Expenditures”).  For the avoidance of doubt,
any Capital Expenditure made pursuant to this Section 7.11(c) in any fiscal year
shall not reduce the amount of Capital Expenditures permitted pursuant to
Section 7.11(a) in such fiscal year or the Rollover Amount for such fiscal
year.”
 
(b) The definition of “Fixed Charge Coverage Ratio” now appearing in Section
1.01 of the Credit Agreement is hereby amended by amending and restating clause
(z) thereof to read as follows:
 
“(z) Capital Expenditures actually made in cash during such Testing Period other
than Specified Capital Expenditures to”.
 
SECTION THREE. Conditions to Effectiveness.  This Amendment shall become
effective as of the Amendment Effective Date when each of the following
conditions have been satisfied (or waived) in accordance with the terms therein:
 
(a) The Administrative Agent shall have received:
 
(i)   counterparts of this Amendment executed by the Parent Borrower, the
Required Lenders and the Agent;
 
(ii)   satisfactory evidence that all corporate and other proceedings that are
necessary in connection with this Amendment have been taken to the Agent’s
reasonable satisfaction; and
 
(iii)   such other information and documents as may reasonably be required by
the Agent in connection with this Amendment.
 
(b) The Parent Borrower shall have paid all accrued fees and expenses for which
invoices have been presented, in each case in connection with this Amendment
(including legal fees and expenses and other compensation due and payable to the
Agent).
 
SECTION FOUR. Representations and Warranties.  The Parent Borrower represents
and warrants, on and as of the Amendment Effective Date, that:
 
(a) it has the corporate or other organizational power to execute and deliver
this Amendment, and all corporate or other organizational action required to be
taken by it for the execution, delivery and performance by it of this Amendment
and the consummation of the transactions contemplated hereby has been taken;
 
(b) this Amendment has been duly authorized, executed and delivered by it;
 
(c) no action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is required in connection with the
execution and delivery of this Amendment, except for such actions, consents,
approvals, registrations or filings as have been taken or the failure of which
to be obtained or made could not reasonably be expected to have a Material
Adverse Effect;
 
(d) the representations and warranties of the Parent Borrower contained in the
Loan Documents are true and correct in all material respects; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they are true and correct in all material respects as of such
earlier date; and provided, further that, any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
are true and correct (after giving effect to any qualification therein) in all
respects on such respective dates; and
 
(e) no Default or Event of Default has occurred and is continuing or would
result from this Amendment.
 
SECTION FIVE. Reference to and Effect on the Loan Documents.  On and after the
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement and each reference in the Loan Documents to “the Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.  The Credit Agreement, and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.  This Amendment shall constitute a Loan Document.
 
SECTION SIX. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by electronic
transmission (such as “.pdf” or “.tif”) shall be effective as delivery of a
manually executed counterpart of this Amendment.
 
SECTION SEVEN. Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of New York (without regard to the
conflict of law principles thereof to the extent that the application of the
laws of another jurisdiction would be required thereby).
 
[Signature Pages Follow]

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 

   
PGT, INC.,
as Parent Borrower
 
 
By: /s/ Jeffrey T. Jackson
Name: Jeffrey Jackson
 
Title: Executive Vice President and Chief Financial Officer 
 


Signature Page to Amendment No. 1 to PGT Credit Agreement


 
 
 
 

 


 

   
SUNTRUST BANK,
as Agent and a Lender
 
 
By: /s/ Lara White
Name: Lara White
 
Title: Managing Director 
 

 


 
 


 

Signature Page to Amendment No. 1 to PGT Credit Agreement


 
 
 
 




   
KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
 
By: /s/ Jeff Kalinowski
Name: Jeff Kalinowski
 
Title: Senior Vice President
 


Signature Page to Amendment No. 1 to PGT Credit Agreement


 
 
 




   
GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
 
 
By: /s/ David Indelicato
Name: David Indelicato
 
Title: Duly Authorized Signatory
 




Signature Page to Amendment No. 1 to PGT Credit Agreement


 
 
 
 




   
CADENCE BANK N.A., as a Lender
 
 
By: /s/ Valerie Clark Digennaro
Name: Valerie Clark Digennaro
 
Title: SVP 
 




Signature Page to Amendment No. 1 to PGT Credit Agreement


 
 
 
 




   
U.S. BANK NATIONAL  ASSOCIATION,
as a Lender
 
 
By: /s/ Kurt Swanson
Name: Kurt Swanson
 
Title: Sr. Vice President
 




       





 


 



Signature Page to Amendment No. 1 to PGT Credit Agreement


 
 
 
 
